Citation Nr: 0927460	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-27 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which granted service 
connection for bilateral hearing loss and assigned an initial 
20 percent rating, effective June 22, 2005.  The Veteran 
subsequently perfected his appeal with respect to the 
propriety of the initially assigned disability rating.  
During the pendency of the appeal, a December 2006 Decision 
Review Officer decision found clear and unmistakable error in 
the evaluation of the Veteran's bilateral hearing loss in the 
December 2005 rating decision and granted an initial 30 
percent evaluation, effective June 22, 2005.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss 
and is currently in receipt of a 30 percent disability 
rating.  He contends that his service-connected hearing loss 
disability is more severe than the currently assigned 
evaluation and, as such, an increased rating is warranted.  

The Board finds that a remand is necessary in order to afford 
the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his bilateral 
hearing loss disability.  Specifically, in his August 2006 
substantive appeal and in a February 2007 statement, the 
Veteran alleges that his bilateral hearing loss disability 
has increased in severity since his last VA examination in 
October 2005.  Specifically, he claims that he can no longer 
carry on a conversation with certain people as he cannot 
understand what is being said.  As such, a remand is 
necessary in order to schedule the Veteran for a VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007), the United States Court of Appeals for Veterans 
Claims held that, relevant to VA audiological examinations, 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  As such, 
the VA examiner should be requested to comment on the 
functional effects the Veteran experiences as a result of his 
bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
The examiner should review the claims 
file.  The examiner should identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 4000 
Hertz.  A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The examiner is 
specifically requested to describe the 
functional effects caused by the Veteran's 
bilateral hearing loss disability. Any 
additional evaluations, studies, and tests 
deemed necessary by the examiner should be 
conducted.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's initial 
rating claim should be readjudicated.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

